Citation Nr: 1812905	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-27 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for duodenal/peptic ulcer disease, to include as secondary to service-connected hiatal hernia, gastroesophageal reflux disease, and esophageal stricture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1954 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied service connection for an ulcer.  

The Board notes that the Veteran had claimed service connection for stomach problems and acid reflux.  See Claim for Compensation, received in May 2013.  In the July 2014 rating decision, the RO granted service connection for esophageal stricture and gastroesophageal reflux disease, but denied service connection for an ulcer and a chronic stomach disability characterized as an obstructive duodenal web.  The Veteran has limited his appeal to the issue of service connection for an ulcer.  See Notice of Disagreement, dated August 11, 2014, and Substantive Appeal, dated June 22, 2016.

In May 2017, the Board remanded the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  Those claims are still undergoing development and will be addressed in a subsequent Board decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

The Veteran underwent a VA examination in December 2013 for Stomach and Duodenal Conditions.  For the reasons discussed below, the VA examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The examiner did not describe the Veteran's history of gastrointestinal issues while in service.  The Veteran's service treatment records indicate an episode of gastroenteritis in December 1974, references to frequent indigestion, and an undated record that notes gastroenteritis and acid-peptic.  A March 1970 Clinical Record Consultation Sheet found the Veteran has had "indigestion" for the past 20 years and a lot of "indigestion" since 1967 with substantial burning.

The examiner only addressed the relationship between the Veteran's ulcer to his service-connected hiatal hernia.  The examiner failed to consider direct service connection for the Veteran's ulcer or the relationship of the Veteran's ulcer to his other service-connected disabilities.   Therefore, the Board finds that a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran's complete service treatment records, to include all clinical records, have been obtained.

2.  Make arrangements to obtain the Veteran's complete VA treatment records dated from June 2017, forward.

3.  After completing the above, schedule the Veteran for a VA gastrointestinal examination.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should elicit a full history from the Veteran.  The examiner must then address the following:

(a)  Does the Veteran currently have peptic/duodenal ulcer disease and/or any residuals thereof, to include status post vagotomy with pyloroplasty?

(b)  If so, whether it as least as likely as not (50 percent probability or greater) the Veteran's peptic/duodenal ulcer disease and/or residuals thereof had its clinical onset during service or is related to any incident of service?  In providing this opinion, the examiner should carefully review the Veteran's service treatment records?

(c) Whether it is at least as likely as not (50 percent probability or greater) the Veteran's peptic/duodenal ulcer disease and/or residuals thereof was either (i) caused by; or (ii) aggravated by his service-connected hiatal hernia, gastroesophageal reflux disease, and/or esophageal stricture?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of his disability.  If the examiner rejects the Veteran's reports regarding the onset of symptoms, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


